Citation Nr: 1608785	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-45 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for an arrhythmia, currently rated as 10 percent disabling. 

2. Entitlement to an increased rating for diabetes mellitus (DM), currently rated as 20 percent disabling.

3. Entitlement to an increased rating for diabetic nephropathy with hypertension associated with DM, currently rated as 10 percent disabling prior to December 26, 2007 and 30 percent thereafter. 

4. Entitlement to an increased rating for peripheral neuropathy (PN) of the left lower extremity (LLE) associated with DM, currently rated as 20 percent disabling. 

5. Entitlement to an increased rating for PN of the right lower extremity (RLE) associated with DM, currently rated as 20 percent disabling.

6. Entitlement to PN of the left upper extremity (LUE). 

7. Entitlement to PN of the right upper extremity (RUE). 

8. Entitlement to an increased rating for peripheral cortical cataracts (cataracts) associated with DM, currently noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and was awarded a Combat Action Ribbon. He also had later service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York. 

In the September 2008 decision, the RO granted service connection for diabetic nephropathy with hypertension at 30 percent disabling (effective December 26, 2007); increased the rating for DM to 20 percent (effective November 26, 2007); and combined the bilateral lower extremity PN to 20 percent each (effective October 18, 2005).The September 2008 RO code sheet shows that hypertension was only considered under Diagnostic Code (DC) 7101 from June 20, 2001 to December 26, 2007; thereafter it is rated as diabetic nephropathy with hypertension under DC 7101-7502. 

In March 2009, the RO continued the noncompensable rating for arrhythmia and denied TDIU.  The Veteran filed a notice of disagreement (NOD) with this rating the next month. In August 2009, the RO increased the arrhythmia rating to 10 percent and the TDIU was granted; the Veteran did not raise a challenge with respect to the effective date assigned.  Accordingly, the issue of TDIU is no longer on appeal. 

This claim was remanded by the Board in August 2014. 

The issues of increased ratings for an arrhythmia, diabetic nephropathy with hypertension and peripheral cortical cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. For the entire time period on appeal, the DM has not been shown to require regulation of activities. 

2. Throughout the rating period on appeal, PN of the LLE has been manifested by moderate, incomplete paralysis of the sciatic and femoral nerves. 

3. Throughout the rating period on appeal, PN of the RLE has been manifested by moderate, incomplete paralysis of the sciatic and femoral nerves. 

4. Resolving doubt in favor of the Veteran, PN of the LUE has been manifested by mild, incomplete paralysis of the radial, median and ulnar nerves throughout the rating period on appeal. 

5. Resolving doubt in favor of the Veteran, PN of the RUE has been manifested by mild, incomplete paralysis of the radial, median and ulnar nerves throughout the rating period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for DM, but no higher, for the entire time period on appeal have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, DC 7913 (2015).

2. Throughout the rating period on appeal, the criteria for a rating in excess of 20 percent for LLE PN have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DCs 8520, 8526.

3. Throughout the rating period on appeal, the criteria for a rating in excess of 20 percent for RLE PN have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DCs 8520, 8526.

4. Throughout the rating period on appeal, the criteria for a rating of 20 percent for LUE PN have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DCs 8513-16.

5. Throughout the rating period on appeal, the criteria for a 20 percent rating for RUE PN have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, DCs 8513-16.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a March 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The March 2008 letter specifically referenced diabetic nephropathy only, however, the Board finds the evidence reflects the Veteran understood that in order to prevail on his claim, he needed to demonstrate that his service-connected DM and residuals had worsened (see December 2007 claim for an increased rating for DM and April 2009 NOD). After initial adjudications, his claim was readjudicated several times where explanations for what he needed to show to prevail on his claim were provided (see August 2009 statement of the case (SOC), November 2009 supplemental statement of the case (SSOC) and June 2015 SSOC). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As explained, the claims were re-adjudicated several times. 

The record also shows that the Veteran understands the information and evidence necessary to adjudicate the claims. For these reasons, the Board finds that any deficiency in the VCAA notice has been overcome, and the Veteran has not been prejudiced by any deficiency in the notice. The Veteran, who is represented, had a meaningful opportunity to participate effectively in the processing of the claim. Any notice deficiency would constitute harmless error which does not unfairly prejudice the Veteran. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment, VA and private medical records have been associated with the claims file. The Veteran was given a VA examinations in March 2015, which, when reviewed with the evidence of record are fully adequate as the rating criteria are addressed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In August 2014, the Board remanded this claim for Social Security Administration (SSA) records. These records are now in the file and the Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 

Increased Ratings 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board should contemplate whether the case should be referred for extraschedular consideration when rating disabilities. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in reviewing all evidence and as explained further below, the Board does not find that circumstance in this case; the Veteran is separately rated for all service-related disabilities and manifestations. See Yancy v. McDonald, No. 14-3390, 2016 WL 747304 (U.S. Vet. App. Feb. 26, 2016). 


Diabetes Mellitus (DM)

DM is currently rated under 38 C.F.R. § 4.119, DC 7913. Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913). Medical evidence is required to show that occupational and recreational activities have been restricted. Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2015).

Regarding DM, a June 2008 VA genitourinary examination shows that the Veteran was with this disease in December 1999. He had never been admitted for uncontrolled DM or hypoglycemic episodes, which occurred rarely. DM did not restrict his activities in any way. He did not have any diabetes related skin, bladder, bowel, or vascular problems. A September 2008 VA examination report showed the Veteran was diagnosed with diabetes in 1999 and put on insulin at that time. He was then able to get down to pills and then for a short period on diet control alone. Approximately six months prior, he was put back on Metformin 500 mg twice a day. He had not been hospitalized for the diabetes. He has not had ketoacidosis or hypoglycemic reactions. He did have restricted diet and has maintained his weight since the last examination. He did not have restriction on activities on account of his diabetes. He saw his diabetic care provider every 2-3 months. He had no diabetic skin lesions. (See also June 2009 VA examination report for similar findings).

Other records also show the Veteran was either encouraged to exercise (see December 2008 VA Move Program Clearance) or did not have any restriction of activities on account of his diabetes (see June 2009 VA examination report). A September 2011 VA cardiology record showed the Veteran was able to walk for over a mile with no difficulty, completed all of his activities of daily living at home, and recently joined at exercise group at the VA. He had an intentional 10 pound weight loss. 

The evidence also does not show the use of insulin (see February 2014 VA record). 

The most recent VA examination report from March 2015 shows the DM was managed by a restricted diet and prescribed oral hypoglycemic agents, with no regulation of activities or hospitalizations for ketoacidosis. He visited diabetic care provider less than 2 times per month. He had no progressive unintentional weight loss or loss of strength attributable to DM. He had no scars or other findings. DM did not impact his ability to work. 

PN is a separately compensated complication of DM that is rated below, as directed by 38 C.F.R. § 4.119. Nephropathy and cataracts are remanded for further development. As for erectile dysfunction, a note to DC 7913 states that noncompensable complications are considered part of the diabetic process and to be rated under DC 7913. While the Veteran is technically rated under DC 7522, penis, deformity, with loss of erectile power (as well as receiving Special Monthly Compensation or SMC for loss of a creative organ), this rating is noncompensable. The genitourinary examinations do not demonstrate deformity, therefore no compensation may be allowed under DC 7522 at this time. (See VA examinations from June 2008, September 2008, and June 2009.) 

The Board finds the evidence does not support an increased rating for DM beyond the 20 percent rating already assigned because there is no required insulin or restriction of activities necessary for a higher rating. See 38 C.F.R. § 4.119, DC 7913.

The Board has concluded that the evidence of record shows a rating of 20 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

Here the rating schedule adequately addresses the symptoms of the service-connected DM, and that separate manifestations are already rated as described above. For example, the evidence shows the Veteran requires a restricted diet and oral hypoglycemic agents. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.119. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Peripheral Neuropathy (PN) of the Lower Extremities

The peripheral neuropathy of the Veteran's lower extremities is currently rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve; he is receiving a 20 percent rating for each lower extremity. 

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. 

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015). Disability from injuries to the nerves of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. The evaluation of the same manifestation under different diagnoses is to be avoided. Id. 

Here, a June 2008 VA genitourinary examination report showed the Veteran had numbness and tingling of the toes only and had been diagnosed with diabetic neuropathy. Upon examination, his feet were normal and pedal pulses were palpable. There were no varicose veins or pedal edema. Ankle jerks were weak bilaterally, but knee jerks were normal. 

The June 2008 VA PN examination showed similar findings while noting the Veteran complained of burning and sharp pain in his toes. He denied any balance problems or weakness. A neurological evaluation showed that power, tone, and bulk were normal in the iliopsoas, hamstrings, quadriceps, gluteal, foot dorsiflexors, and plantarflexors. Gait was normal. A sensory review showed decreased sensation to all modalities in the feet. Deep tendon reflexes were +2 in the biceps, triceps, brachioradialis, knee, and absent in the ankles. 

At a September 2008 VA examination report for the heart, it was noted that the Veteran had peripheral neuropathy of the lower extremities, which made it difficult for him to walk at times and stand on his feet for any prolonged period of time. Neurologically, he had 1+ deep tendon reflexes in the lower extremities. A sensory exam was consistent with peripheral neuropathy. He was having difficulty standing for a prolonged period of time because of the peripheral neuropathy. Similar findings were reported at a VA examination from June 2009, where moderate lower extremity PN was diagnosed. 

In March 2015, the Veteran underwent another VA PN examination. He reported PN of the upper and lower extremities for several years. He followed with podiatry for numbness and tingling in hands and feet. He did not have constant pain of the lower extremities. There was no atrophy, trophic changes, scars or other pertinent physical findings. Dull or intermittent pain was specifically noted. In particular he had moderate paresthesia and/or dysesthesias and numbness. Strength was normal. Deep tendon reflexes were +1. Light touch/monofilament testing was normal except decreased in the foot/toes. The examiner stated he had moderate, incomplete paralysis of the sciatic and femoral nerves. There was no EMG testing. No functional impact of the problem was noted.

The Board finds no increased rating is warranted based on a review of the evidence. The Veteran is already receiving a 20 percent rating for moderate symptoms in each lower extremity, which is the maximum available rating for wholly sensory findings. See 38 C.F.R. § 4.124a. Here, as detailed above, the findings have primarily indicated there is moderate decreased sensation in the lower extremities; as a result no further increased ratings for PN of the lower extremities is appropriate without pyramiding. See, 38 C.F.R. § 4.14. 

The Board has concluded that the evidence of record shows a rating of 20 percent for each lower extremity is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected lower extremity PN, as described above. For example, the evidence shows the Veteran has some decreased sensation. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

PN of the Upper Extremities

Incomplete paralysis of the musculospiral (or radial nerve) warrants a 20 percent rating when mild, and a 30 percent rating when moderate for the major extremity and 20 percent for the minor extremity. 38 C.F.R. § 4.124a. A severe incomplete paralysis is 40 percent for the major extremity and 40 percent for the minor extremity. A 60 percent rating is assigned for complete paralysis of the minor extremity and 70 percent for the major. Complete paralysis under this DC consists of: a drop of hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity. Id.

For the median and ulnar nerves, a mild rating is 10 percent for both upper extremities. See 38 C.F.R. § 4.124a, DCs 8515, 8516. 

A note to the upper extremity nerve DCs states that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, considers the radicular group ratings. See Diseases of Peripheral Nerves, 38 C.F.R. § 4.124a. The radicular group ratings also show a mild rating to be 20 percent for both upper extremities. 38 C.F.R. § 4.124a, DC 8513. 

As noted above, in June 2008 the Veteran had numbness and tingling of the toes only. The June 2009 VA examination report showed that a sensory examination was normal in the upper extremities. 

The Veteran was admitted to the hospital for a suspected transient ischemic attack (TIA) or stroke in September 2012. He complained of left-side paresthesia. The diagnosis was exertional hemiparesthesias, cervical disease versus steal syndrome, but TIAs were doubted despite subtherapeutic anticoagulant monitoring. In November, when he visited primary care, the left-sided tingling was thought to be musculoskeletal as the Veteran had carried a table upstairs 1-2 days before he felt pain in his neck. 

At the March 2015 VA PN examination, the Veteran stated he had PN of the upper and lower extremities for several years. Findings showed he did not have constant pain of the upper extremities. There was no atrophy, trophic changes, scars or other pertinent physical findings. He did have dull or intermittent pain of the upper extremities, along with paresthesia and/or dysesthesia, and numbness-all of which was mild. His strength was normal. Deep tendon reflexes were +1. Light touch/monofilament testing was normal except decreased in the hands/fingers. He had mild incomplete paralysis of the radial, median and ulnar nerves. There was no EMG testing. No functional impact of the problem was noted.

Here, the Board finds separate ratings for the upper extremities are warranted based on a review of the evidence which shows mild sensory involvement only. A 20 percent rating for each upper extremity is warranted under DC 8514, which is the maximum available rating for mild sensory findings. See 38 C.F.R. § 4.124a. The ratings for the median and ulnar nerves would not provide for a higher rating. As mild decreased sensation in the upper extremities has been found no further increased ratings for PN of the upper extremities is appropriate without pyramiding. See, 38 C.F.R. §§ 4.14, 4.124a. 

As noted above, the evidence shows that the upper extremity symptoms were only confirmed in March 2015. However, the Veteran indicated at the examination that such symptoms had been present for several years. While there is evidence of other possible etiology for the upper extremity manifestations (as noted), the Board has concluded that the evidence is in equipoise. Under the circumstances, the reasonable doubt rule is for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. A rating of 20 percent for each upper extremity is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505.

The Board finds the rating schedule adequately addresses the symptoms of the service-connected upper extremity PN, as described above. For example, the evidence shows the Veteran has some decreased sensation in his hands. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 


ORDER

An increased rating for DM in excess of 20 percent is denied.

An increased rating for PN of the LLE in excess of 20 percent is denied.

An increased rating for PN of the RLE in excess of 20 percent is denied. 

A separate rating of 20 percent rating for PN of the LUE is granted. 

A separate rating of 20 percent rating for PN of the RUE is granted. 


REMAND

The March 2015 VA examination for a cardiovascular disability is inadequate. The examiner stated there was no evidence of cardiac dilatation, but the evidence in the case shows otherwise (see December 2012 VA cardiac device clinic record, showing the left and right atriums severely and moderately dilated, respectively). The examination report does not show any review of diagnostic testing, though it is available in the treatment notes (see June 2010 electrocardiogram or ECG, echocardiograms and single photon emission computed tomography or SPECT studies; as well as December 2012 echocardiogram). Finally, the examiner should explain the significance of the findings of left ventricular ejection fractions of 30 to 50 percent in the record where only a supraventricular arrhythmia is diagnosed (see March 2015 examination report). See 38 C.F.R. § 3.159(d)(4)(i) (2015).

There is no current examination in the file addressing the rating criteria for the service-connected nephropathy or hypertension, which are part of the rated service-connected DM residuals. Id. On remand, such an examination should be requested.

The Veteran's service-connected DM residuals also include cataracts. Any examination for visual impairment must be conducted by a licensed optometrist or ophthalmologist. 38 C.F.R. § 4.75(b) (2015). No examination by such a clinician addressing the appropriate rating criteria is in the file. 




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a cardiovascular examination. The examiner should fully review the file, noting:

* evidence of cardiac dilatation (December 2012 VA cardiac device clinic record) and

* all diagnostic testing involving the heart since October 2007, including June 2010 and December 2012 studies.

The examiner should explain the significance of the findings of left ventricular ejection fractions of 30 to 50 percent in the record where only supraventricular arrhythmia is diagnosed (see March 2015 examination report). 

All other significant manifestations of the service-connected arrhythmia disability should be noted. 

2. Schedule the Veteran for an examination to assess the service-connected nephropathy and hypertension. The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected nephropathy and hypertension disability. 

3. Schedule the Veteran for an examination to assess the service-connected cataracts. The examination must be conducted by a licensed optometrist or ophthalmologist. The claims file should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed.

The examiner should comment on any symptomatology shown to be present and due to the service-connected cataracts. 

4. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


